UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6523



CORNELIUS TUCKER, JR.,

                                              Plaintiff - Appellant,

          versus

SERGEANT SEIBER; CUSTODIAN      FOX;   SERGEANT
AUSTIN; MCWILLIAMS,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, Chief District
Judge. (CA-93-215-CRT-F)


Submitted:   October 17, 1996             Decided:   October 24, 1996


Before MURNAGHAN and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Cornelius Tucker, Jr., Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

motion for reconsideration of the entry of a pre-filing injunction.

We have reviewed the record and the district court's opinion and

find no reversible error. Accordingly, we affirm on the reasoning

of the district court. Tucker v. Seiber, No. CA-93-215-CRT-F
(E.D.N.C. Mar. 18, 1996). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional
process.




                                                          AFFIRMED




                                2